In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00121-CR



     KRISTIE MARIE MORGAN REYES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 31,141




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       A jury convicted Kristie Marie Morgan Reyes of burglary of a habitation after hearing

evidence that she had broken into her ex-father-in-law’s home to steal prescription pain

medication. In accordance with the jury’s punishment assessment, the trial court sentenced Reyes

to five years’ confinement, ordered her to pay a $1,500.00 fine, suspended both the sentence and

fine, and placed her on community supervision for five years. Reyes appeals.

       Reyes’ appellate counsel filed a brief that outlines the procedural history of the case,

provides a detailed summary of the evidence elicited during the course of the trial court

proceedings, and states that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       In response to counsel’s Anders brief, Reyes has filed a pro se response in which she

complains (1) that she was “re-indicted last minute,” (2) that her original bond was too high,

(3) that the trial court called her by the wrong last name on one occasion, (4) that her sentence was

too high because she had “never been in trouble & didn’t commit the crime,” and (5) that her trial

was generally unfair.




                                                 2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire record, as well as Reyes’ pro se brief, and have determined that no arguable issues

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the

Anders context, once we determine that the appeal is without merit and is frivolous, we must either

dismiss the appeal or affirm the trial court’s judgment. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1



                                                          Josh R. Morriss, III
                                                          Chief Justice

Date Submitted:              October 28, 2016
Date Decided:                November 2, 2016

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals, she
must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion or the
date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must be
filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                              3